C. A. D. C. Cir. [Probable jurisdiction noted, 484 U. S. 1058.] Motion of Lawrence E. Walsh, Independent Counsel, for leave to participate in oral argument as amicus curiae, for divided *986argument, and for additional time for oral argument denied. Motion of Michael K. Deaver for leave to participate in oral argument as amicus curiae, for divided argument, and for additional time for oral argument denied. Joint motion for additional time for oral argument, for divided argument, and for amici curiae to participate in oral argument granted in part and denied in part. An additional 30 minutes is allotted for oral argument to be divided as follows: appellant, 30 minutes; the United States Senate as amicus curiae, 15 minutes; one counsel for appellees, 30 minutes; and the Solicitor General as amicus curiae, 15 minutes. Justice Kennedy took no part in the consideration or decision of these motions.